DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2021 has been entered.
Claims 7, 8, 10, 11, 21, 22, 24-29 and 32-39 are pending, claims 1-6, 9, 12-20, 23, 30 and 31 having been cancelled and claims 37-39 having been newly added.

 Claim Rejections - 35 USC § 112
The rejection of claims 7, 8, 10, 11 and 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn based on Applicant’s amendments or cancellation of the claims.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "a length of the long strip-shaped housing" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether the long strip-shaped housing belongs to the vibrating device or the solution delivery module recited in claim 7.  For purposes of examination, the claim is interpreted as a length of the long strip-shaped housing of the vibrating device based on the previously presented claim 22.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7, 22, 24, 32 and 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0071794 to Wang et al. in view of U.S. Patent App. Pub. No. 2011/0155169 to Holsteyns et al. and U.S. Patent App. Pub. No. 2013/0008462 to Beck et al.
As to claim 7, Wang discloses a cleaning method comprising: rotating a semiconductor wafer by a rotating platen in a first cleaning stage and providing a cleaning fluid to a surface of the semiconductor wafer (see Wang Figs. 1A, 1B; paragraphs [0045]-[0047], [0070]); controlling a vibrating device to provide the cleaning fluid with a first frequency while rotating the semiconductor wafer so that particles on the semiconductor wafer are removed by the cleaning fluid (see Wang paragraph [0081]); rotating the semiconductor wafer in a second cleaning while providing the cleaning fluid to the surface of the semiconductor wafer and controlling the vibrating device to provide the cleaning fluid with a second frequency while rotating the semiconductor wafer so that particles on the semiconductor wafer are 
While Wang discloses a solution delivery module to deliver the fluid to the wafer surface (see Wang Fig. 1A, ref.#1012), Wang does not explicitly disclose that the solution delivery module has a long strip-shaped housing when viewed in a direction perpendicular to the rotating platen, the housing of the solution delivery module is disposed near the vibrating device to form a fan shaped area, the housing of the solution delivery module has a longitudinal axis and the solution delivery module provides the cleaning fluid in a direction perpendicular to the longitudinal axis toward the fan shaped area.  Holsteyns discloses a similar substrate cleaning method wherein a solution delivery module having a long strip-shaped housing when viewed in a direction perpendicular to the rotating platen (see, e.g., Holsteyns Figs. 7, 8, 9, ref.#710, 810, and/or 910; paragraphs [0060]-[0062]); and the housing of the solution delivery module has a longitudinal axis and the solution delivery module provides the cleaning fluid in a direction perpendicular to the longitudinal axis toward the area between the solution delivery module and the vibrating device (see, e.g., Holsteyns Figs. 7, 8, 9, ref.#710, 810, and/or 910 where the solution delivery module provides cleaning fluid in a direction perpendicular to the longitudinal axis; paragraphs [0060]-[0062]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang to use the solution delivery module as disclosed by Holsteyns and the results would have been predictable (liquid delivery to transducer on substrate surface; see MPEP 2143(I)(B) where simple substitution of one known element for another to obtain predictable results is prima facie obvious, and it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the liquid delivery nozzle of Wang with the nozzle of Holsteyns and the results would have been predictable).
While the combination of Wang discloses two cleaning steps, the combination of Wang and Holsteyns does not explicitly disclose use of a second cleaning stage and second cleaning platen upon 
Regarding the recitation “a fan-shaped area defined by the solution delivery module, the vibrating device and periphery of the semiconductor wafer,” it is noted that said recitation of a fan-shaped area does not appear to have any patentable significance as the Specification does not even disclose the significance of having a fan-shape or even mention a fan-shaped area, and the only support that could be located for said fan-shape is from Fig. 4 of Applicant’s Specification.  Applicant’s Specification discloses that the angle formed between the vibrating device and the solution delivery module is less than 90 degrees so as to make it easier for the cleaning fluid to flow under the vibrating device (see Specification paragraph [0037]).  Holsteyns discloses that the housing of the solution delivery module is disposed near the vibrating device and that the angle formed between the vibrating device and the solution delivery module can be less than 90 degrees (see Holsteyns Figs. 7-9; ref.#710 relative to #720 and #810 relative to #820 and #910 relative to #920).  Beck discloses a similar cleaning method wherein the solution delivery module is disposed near the vibrating device and that the angle formed between the vibrating device and the solution delivery module can be less than 90 degrees (see Beck Figs. 2 and 5 disclosing the solution delivery nozzle 52 and housing being located less than 90 degrees from the vibrating device 65).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the solution delivery module is disposed near the vibrating device and that the angle formed between the vibrating device and the solution delivery module can be less than 90 degrees as disclosed by Holsteyns and Beck in order to dispense fluid fill the gap uniformly underneath the vibrating device (see Holsteyns paragraphs [0060]-[0061]; Beck paragraph [0018]).  Because the combination of Wang, Holsteyns and Beck discloses that the vibrating device and solution delivery nozzle is at an angle less than 90 degrees, it is reasonably expected that a fan-shaped area is formed on 
As to claim 22, the combination of Wang, Holsteyns and Beck discloses a length of the long strip-shaped housing of the vibrating device can be substantially equal to a radius of the semiconductor wafer (see Wang Fig. 1B, ref.#1003; see also Holsteyns Fig. 8, ref.#820).
As to claim 24, Wang discloses a cleaning method comprising: rotating a semiconductor wafer by a rotating platen in a first cleaning stage and providing a cleaning fluid to a surface of the semiconductor wafer (see Wang Figs. 1A, 1B; paragraphs [0045]-[0047], [0070]); providing the cleaning fluid with a first frequency while rotating the semiconductor wafer so that particles on the semiconductor wafer are removed by the cleaning fluid (see Wang paragraph [0081]); rotating the semiconductor wafer in a second cleaning while providing the cleaning fluid to the surface of the semiconductor wafer and providing the cleaning fluid with a second frequency while rotating the semiconductor wafer so that particles on the semiconductor wafer are removed by the cleaning fluid wherein the second frequency is greater than the first frequency (see Wang Fig. 9B, paragraph [0081]).  Wang further discloses that the vibrating device can have a long strip-shaped housing (see Wang Fig. 1B, ref.#1003, 1004,1008).
While Wang discloses a solution delivery module to deliver the fluid to the wafer surface (see Wang Fig. 1A, ref.#1012), Wang does not explicitly disclose that the solution delivery module has a long strip-shaped housing when viewed in a direction perpendicular to the rotating platen, the housing of the solution delivery module is disposed near the vibrating device to form a fan shaped area, the housing of the solution delivery module has a longitudinal axis and the solution delivery module provides the cleaning fluid in a direction perpendicular to the longitudinal axis toward the fan shaped area.  Holsteyns discloses a similar substrate cleaning method wherein a solution delivery module having a long strip-shaped housing when viewed in a direction perpendicular to the rotating platen (see, e.g., Holsteyns Figs. 7, 8, 9, ref.#710, 810, and/or 910; paragraphs [0060]-[0062]), the housing of the solution delivery module is disposed near the vibrating device having a long strip-shaped housing (see, e.g., Holsteyns Figs. 7, 8, 9, ref.#710, 810, and/or 910 relative to ref.#720, 820, 920; paragraphs [0060]-[0062]), the housing of the solution delivery module has a longitudinal axis and the solution delivery module provides the cleaning fluid in a direction perpendicular to the longitudinal axis toward the area between the solution delivery module and vibrating device (see, e.g., Holsteyns Figs. 7, 8, 9, ref.#710, 810, and/or 910 where the solution delivery module provides cleaning fluid in a direction perpendicular to the longitudinal axis; paragraphs [0060]-[0062]).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Wang to use the solution delivery module as disclosed by Holsteyns and the results would have been predictable (liquid delivery to transducer on substrate surface; see MPEP 2143(I)(B) where simple substitution of one known element for another to obtain predictable results is prima facie obvious, and it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the liquid delivery nozzle of Wang with the nozzle of Holsteyns and the results would have been predictable).
While Wang discloses two cleaning steps, the combination of Wang and Holsteyns does not explicitly disclose use of a second cleaning stage and second cleaning platen upon which the 
Regarding the recitation “a fan-shaped area defined by the solution delivery module, the vibrating device and periphery of the semiconductor wafer,” it is noted that said recitation of a fan-shaped area does not appear to have any patentable significance as the Specification does not even disclose the significance of having a fan-shape or even mention a fan-shaped area, and the only support that could be located for said fan-shape is from Fig. 4 of Applicant’s Specification.  Applicant’s Specification discloses that the angle formed between the vibrating device and the solution delivery module is less than 90 degrees so as to make it easier for the cleaning fluid to flow under the vibrating device (see Specification paragraph [0037]).  Holsteyns discloses that the housing of the solution delivery module is disposed near the vibrating device and that the angle formed between the vibrating device and the solution delivery module can be less than 90 degrees (see Holsteyns Figs. 7-9; ref.#710 relative to #720 and #810 relative to #820 and #910 relative to #920).  Beck discloses a similar cleaning method wherein the solution delivery module is disposed near the vibrating device and that the angle formed between the vibrating device and the solution delivery module can be less than 90 degrees (see Beck Figs. 2 and 5 disclosing the solution delivery nozzle 52 and housing being located less than 90 degrees from the vibrating device 65).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the solution delivery module is disposed near the vibrating device and that the angle formed between the vibrating device and the solution delivery module can be less than 90 degrees as disclosed by Holsteyns and Beck in order to dispense fluid fill the gap uniformly underneath the vibrating device (see Holsteyns paragraphs [0060]-[0061]; Beck paragraph [0018]).  Because the combination of Wang, Holsteyns and Beck discloses that the vibrating device and solution delivery nozzle is at an angle less than 90 degrees, it is reasonably expected that a fan-shaped area is formed on 
As to claim 32, Wang discloses a cleaning method comprising: rotating a semiconductor wafer by a rotating platen in a first cleaning stage and providing a cleaning fluid to a surface of the semiconductor wafer (see Wang Figs. 1A, 1B; paragraphs [0045]-[0047], [0070]); controlling a vibrating device to provide the cleaning fluid with a first frequency while rotating the semiconductor wafer so that particles on the semiconductor wafer are removed by the cleaning fluid, wherein a distance is formed between the vibrating device and the semiconductor wafer (see Wang Fig. 1A; paragraphs [0046] and [0081]); rotating the semiconductor wafer in a second cleaning while providing the cleaning fluid to the surface of the semiconductor wafer and controlling the vibrating device to provide the cleaning fluid with a second frequency while rotating the semiconductor wafer so that particles on the semiconductor wafer are removed by the cleaning fluid wherein the second frequency is greater than the first frequency (see Wang Fig. 9B, paragraph [0081]).  Wang further discloses that the vibrating device can have a long strip-shaped housing (see Wang Fig. 1B, ref.#1003, 1004,1008).
While Wang discloses a solution delivery module to deliver the fluid to the wafer surface (see Wang Fig. 1A, ref.#1012), Wang does not explicitly disclose that the solution delivery module has a long strip-shaped housing when viewed in a direction perpendicular to the rotating platen, the housing of the 
While Wang discloses two cleaning steps, the combination of Wang and Holsteyns does not explicitly disclose use of a second cleaning stage and second cleaning platen upon which the semiconductor substrate is disposed during the second cleaning step.  Duplication of parts is prima facie obvious (see MPEP 2144.04(VI)(B)) and it would have been obvious to one of ordinary skill in the art to use another cleaning stage and rotating platen and the results would have been predictable.
Regarding the recitation “a fan-shaped area defined by the solution delivery module, the vibrating device and periphery of the semiconductor wafer,” it is noted that said recitation of a fan-shaped area does not appear to have any patentable significance as the Specification does not even disclose the significance of having a fan-shape or even mention a fan-shaped area, and the only support that could be located for said fan-shape is from Fig. 4 of Applicant’s Specification.  Applicant’s Specification discloses that the angle formed between the vibrating device and the solution delivery module is less than 90 degrees so as to make it easier for the cleaning fluid to flow under the vibrating device (see Specification paragraph [0037]).  Holsteyns discloses that the housing of the solution delivery module is disposed near the vibrating device and that the angle formed between the vibrating device and the solution delivery module can be less than 90 degrees (see Holsteyns Figs. 7-9; ref.#710 relative to #720 and #810 relative to #820 and #910 relative to #920).  Beck discloses a similar cleaning method wherein the solution delivery module is disposed near the vibrating device and that the angle formed between the vibrating device and the solution delivery module can be less than 90 degrees (see Beck Figs. 2 and 5 disclosing the solution delivery nozzle 52 and housing being located less than 90 degrees from the vibrating device 65).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the solution delivery module is disposed near the vibrating device and that the angle formed between the vibrating device and the solution delivery module can be less than 90 degrees as disclosed by Holsteyns and Beck in order to dispense fluid fill the gap uniformly underneath the vibrating device (see Holsteyns paragraphs [0060]-[0061]; Beck paragraph [0018]).  Because the combination of Wang, Holsteyns and Beck discloses that the vibrating device and solution delivery nozzle is at an angle less than 90 degrees, it is reasonably expected that a fan-shaped area is formed on the semiconductor wafer defined by the solution delivery module, the vibrating device and periphery of the semiconductor wafer (see Beck Fig. 2, ref.#52 relative to ref.#65 and Fig. 5 showing how a fan-shaped area forms after the vibrating device).  Furthermore, changes in shape and rearrangement of 
As to claims 37-39, the combination of Wang, Holsteyns and Beck discloses that when viewed in the direction perpendicular to the first rotating platen or the second rotating platen, the semiconductor wafer has a radius which overlaps the solution delivery module (see, e.g. Wang Fig. 1B, ref.#1012; Holsteyns Fig. 7 and 8, ref.#710, 810; Beck Fig. 3 and 5, ref.#48 and 52).  Furthermore, Beck discloses that a direction of a tangent speed corresponding to the radius can be the same as the direction of the cleaning fluid (see Beck Fig. 3 and 5, ref.#48, 56 where the fluid is directed toward the vibrating device and that the direction of the tangent speed corresponding to the radius can be the same as the direction of the cleaning fluid).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the fluid is directed toward the vibrating device and that the direction of the tangent speed corresponding to the radius can be the same as the direction of the cleaning fluid as disclosed by Beck, and the results would have been predictable (filling the space between the wafer and vibrating device with cleaning fluid in a uniform manner – see Beck paragraph [0018]).

Claims 8, 21, 25, 26, 29, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0071794 to Wang et al. in view of U.S. Patent App. Pub. No. 2011/0155169 to Holsteyns et al. and U.S. Patent App. Pub. No. 2013/0008462 to Beck et al. as applied to claims 7, 24 and 32 above, and further in view of U.S. Patent App. Pub. No. 2014/0216508 to Korbler.
Wang, Holsteyns and Beck are relied upon as discussed above with respect to the rejection of claims 7, 24 and 32.
As to claim 8, the combination of Wang, Holsteyns and Beck does not explicitly disclose a middle cleaning stage before disposing the semiconductor wafer at the second cleaning stage and after controlling the vibrating device to provide the cleaning fluid with the first frequency; rotating the semiconductor wafer by a middle rotating platen in the middle cleaning stage and controlling the vibrating device to provide the cleaning fluid with a third frequency while rotating the semiconductor wafer, so that particles are removed by the cleaning fluid, wherein the second frequency is greater than the third frequency and the third frequency is greater than the first frequency.  Korbler discloses that it is known in the art to use multiple frequencies in ultrasonic cleaning (see Korbler paragraphs [0110] and [0124] where first, second and third power levels may be used and that power and frequency may be adjusted as desired).  It would have been obvious to one of ordinary skill in the art at the time of filing to have a three stage cleaning with three different frequencies with each stage being successively higher than the previous as disclosed by Wang and Korbler to achieve bubble creation and control over longer periods of time and adjusted to control bubble size and bubble cavitation (see Wang paragraph [0081] disclosing a second frequency higher than the first and Korbler paragraph [0110] disclosing that a third stepped up level can be used).  Furthermore, duplication of parts is prima facie obvious (see MPEP 2144.04(VI)(B)) and it would have been obvious to one of ordinary skill in the art to use another cleaning stage and rotating platen and the results would have been predictable.
As to claim 21, the combination of Wang, Holsteyns, Beck and Korbler discloses that at least two transducers can be used to generate the specific frequencies and a controller to control the vibrating device to generate a different frequency using a different transducer (see Wang paragraph [0047] and Korbler paragraph [0124] where multiple transducers can be used to generate the different frequencies).
As to claim 25, the combination of Wang, Holsteyns and Beck does not explicitly disclose a middle cleaning stage before disposing the semiconductor wafer at the second cleaning stage and after providing the cleaning fluid with the first frequency; rotating the semiconductor wafer by a middle rotating platen in the middle cleaning stage and providing the cleaning fluid with a third frequency while rotating the semiconductor wafer, so that particles are removed by the cleaning fluid, wherein the second frequency is greater than the third frequency and the third frequency is greater than the first frequency.  Korbler discloses that it is known in the art to use multiple frequencies in ultrasonic cleaning (see Korbler paragraphs [0110] and [0124] where first, second and third power levels may be used and that power and frequency may be adjusted as desired).  It would have been obvious to one of ordinary skill in the art at the time of filing to have a three stage cleaning with three different frequencies with each stage being successively higher than the previous as disclosed by Wang and Korbler to achieve bubble creation and control over longer periods of time and adjusted to control bubble size and bubble cavitation (see Wang paragraph [0081] disclosing a second frequency higher than the first and Korbler paragraph [0110] disclosing that a third stepped up level can be used). Furthermore, duplication of parts is prima facie obvious (see MPEP 2144.04(VI)(B)) and it would have been obvious to one of ordinary skill in the art to use another cleaning stage and rotating platen and the results would have been predictable.
As to claim 26, the combination of Wang, Holsteyns, Beck and Korbler discloses that the vibrating device is in contact with the cleaning fluid to provide the cleaning fluid with the specific frequency (see Wang Fig. 1A).
As to claim 29, the combination of Wang, Holsteyns, Beck and Korbler discloses that at multiple transducers can be used to generate the specific frequencies and a controller to control the vibrating device to generate a different frequency using a different transducer (see Wang paragraph [0047] and 
As to claim 33, the combination of Wang, Holsteyns and Beck does not explicitly disclose a middle cleaning stage before disposing the semiconductor wafer at the second cleaning stage and after controlling the vibrating device to provide the cleaning fluid with the first frequency; rotating the semiconductor wafer by a middle rotating platen in the middle cleaning stage and controlling the vibrating device to provide the cleaning fluid with a third frequency while rotating the semiconductor wafer, so that particles are removed by the cleaning fluid, wherein the second frequency is greater than the third frequency and the third frequency is greater than the first frequency.  Korbler discloses that it is known in the art to use multiple frequencies in ultrasonic cleaning (see Korbler paragraphs [0110] and [0124] where first, second and third power levels may be used and that power and frequency may be adjusted as desired).  It would have been obvious to one of ordinary skill in the art at the time of filing to have a three stage cleaning with three different frequencies with each stage being successively higher than the previous as disclosed by Wang and Korbler to achieve bubble creation and control over longer periods of time and adjusted to control bubble size and bubble cavitation (see Wang paragraph [0081] disclosing a second frequency higher than the first and Korbler paragraph [0110] disclosing that a third stepped up level can be used). Furthermore, duplication of parts is prima facie obvious (see MPEP 2144.04(VI)(B)) and it would have been obvious to one of ordinary skill in the art to use another cleaning stage and rotating platen and the results would have been predictable.
As to claim 34, the combination of Wang, Holsteyns, Beck and Korbler discloses that the vibrating device is in contact with the cleaning fluid to provide the cleaning fluid with the specific frequency (see Wang Fig. 1A).

Claims 10, 11, 27, 28 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0071794 to Wang et al. in view of U.S. Patent App. Pub. No. 2011/0155169 to Holsteyns et al., U.S. Patent App. Pub. No. 2013/0008462 to Beck et al. and U.S. Patent App. Pub. No. 2014/0216508 to Korbler as applied to claims 8 and 26 above, and further in view of U.S. Patent No. 6,036,785 to Ferrell and U.S. Patent App. Pub. No. 2012/0273363 to Holsteyns et al. (“the ‘363 application”) (as evidenced by U.S. Patent App. Pub. No. 2012/0024313 to Rastegar.
Wang, Holsteyns, Beck and Korbler are relied upon as discussed above with respect to the rejection of claims 8 and 26.
As to claims 10, 27 and 35, while Wang discloses that the frequency can be between 0.1 MHz to 10 MHz (see Wang paragraph [0095]), Wang does not explicitly disclose that the third frequency ranges from 10 MHz to 100 MHz and the second frequency is higher than 100 MHz.  Frequency is a known results effective variable that can be optimized to remove the desired particle size and also to control bubble size and bubble cavitation (see Korbler paragraph [0108] and [0124]; Ferrell col. 3, lines 15-32).  It would have been obvious to one of ordinary skill in the art at the time of the invention to select the first frequency to be between 0.1 MHz to 10 MHz (see Wang paragraph [0095]), the third frequency ranges from 10 MHz to 100 MHz (see Ferrell col. 3, lines 15-32) and the second frequency is higher than 100 MHz (see the ‘363 application paragraph [0009]) and the results would have been predictable since Wang discloses that first frequency range, Ferrell discloses that the third frequency range is useful in removing particles in the range of 0.3 micrometers to 100 micrometers, and the ‘363 application discloses that the second frequency range provides improved cleaning (see the ‘363 application paragraph [0015]; see also Rastegar paragraph [0043] disclosing that gigahertz frequencies remove particles in the nanometer ranges).  Regarding claim 35, as discussed earlier, Rastegar paragraph [0043] discloses that gigahertz frequencies remove particles in the nanometer and that the frequency can be up to 10 GHz, which falls within the claimed range.  It would have been obvious to one of ordinary skill 
As to claims 11 and 28, the combination of Wang, Holsteyns, Beck, Korbler, Ferrell and the ‘363 application as evidenced by Rastegar discloses that at multiple transducers can be used to generate the specific frequencies and a controller to control the vibrating device to generate a different frequency using a different transducer (see Wang paragraph [0047] and Korbler paragraph [0124] where multiple transducers can be used to generate the different frequencies).

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2018/0071794 to Wang et al. in view of U.S. Patent App. Pub. No. 2011/0155169 to Holsteyns et al., U.S. Patent App. Pub. No. 2013/0008462 to Beck et al. and U.S. Patent App. Pub. No. 2014/0216508 to Korbler as applied to claim 8 above, and further in view of U.S. Patent App. Pub. No. 2012/0273363 to Holsteyns et al. (“the ‘363 application”).
Wang, Holsteyns, Beck and Korbler are relied upon as discussed above with respect to the rejection of claim 8.
As to claim 36, the combination of Wang, Holsteyns, Beck and Korbler discloses a three stage cleaning with three different frequencies (see rejection of claim 8 above).  While the combination of Wang, Holsteyns and Korbler does not explicitly disclose that the rotating platen is in a chamber, use of chambers to contain a rotating platen is known in the art and does not provide patentable significance (see, e.g., the ‘363 application Fig. 9 and paragraphs [0057]-[0059]).  Regarding the recitations of a first rotating platen in a first chamber during the first cleaning stage and a second rotating platen in a second chamber during the second cleaning stage wherein the first chamber is different from the second chamber, as discussed above in the rejection of claim 8, duplication of parts is prima facie obvious (see 

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the recitation “a fan-shaped area defined by the solution delivery module, the vibrating device and periphery of the semiconductor wafer,” it is noted that said recitation of a fan-shaped area does not appear to have any patentable significance as the Specification does not even disclose the significance of having a fan-shape or even mention a fan-shaped area, and the only support that could be located for said fan-shape is from Fig. 4 of Applicant’s Specification.  Applicant’s Specification discloses that the angle formed between the vibrating device and the solution delivery module is less than 90 degrees so as to make it easier for the cleaning fluid to flow under the vibrating device (see Specification paragraph [0037]).  Holsteyns discloses that the housing of the solution delivery module is disposed near the vibrating device and that the angle formed between the vibrating device and the solution delivery module can be less than 90 degrees (see Holsteyns Figs. 7-9; ref.#710 relative to #720 and #810 relative to #820 and #910 relative to #920).  Beck discloses a similar cleaning method wherein the solution delivery module is disposed near the vibrating device and that the angle formed between the vibrating device and the solution delivery module can be less than 90 degrees (see Beck Figs. 2 and 5 disclosing the solution delivery nozzle 52 and housing being located less than 90 degrees from the vibrating device 65).  It would have been obvious to one of ordinary skill in the art at the time of filing to have the solution delivery module is disposed near the vibrating device and that the angle formed between the vibrating device and the solution delivery module can be less than 90 
Beck is relied upon for newly added claims 37-39 as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS LEE/Primary Examiner, Art Unit 1714